Title: From George Washington to Anthony Whitting, 4 July 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia July 4th 1792.

Your letter of the 29th Ulto came to my hands yesterday—and this answer to it will be in Alexandria on Friday; &, more than probable, will reach you before Monday.
As you think it will be best to sow Lucern alone, in the Inclosure by the Stable; I am content that it should be so; and will send, or bring some seed, in aid of what you have, to stock it w⟨e⟩ll. The Brick yard Inclosure I would have sown wholly, or partly, as you may think best (for I do not recollect the quantity of g⟨ro⟩und in it) with B⟨uc⟩k Wheat & Clover; but with the latter it might be well perhaps to mix a little Timothy seed. The other part of that lot (if all is not sown in Buck Wheat) may be planted

with Potatoes if you think they will be off in time for the Grass-Seeds.
You may proceed, in the manner you have pointed out, in getting out the Wheat in No. 6 at Dogue-Run; before you have finished which, I shall, I presume, be at home; if not, proceed as shall appear best in your own judgment with the Residue—but do not suffer mares that are with foal to be employed in this business, as it is very apt to make them cast their foals⟨;⟩ especially, if they are at all forward with them. I am Yr friend &ca

Go: Washington


P.S. If the ground that was ploughed in the Visto, leading to the white gates could be got in order in time, and sown with Buck wheat and Timothy, or Orchard grass, it would answr the dble purpose of a crop of the first, & laying it with the latter.

